WELSH, District Judge.
Respondent’s answer to libellant’s interrogatory No. 3 reads as follows: “We decline to furnish copies of any documents demanded in this interrogatory without an order of court requiring such production for cause shown under Admiralty Rule 32 [28 U.S.C.].” Libellant has objected to said answer.
The law here applicable is well established; copies of documents cannot be obtained by interrogatory under Rule 31 but can only be obtained by a motion to produce under Rule 32 upon a showing of good cause. Alltmont v. United States, 3 Cir., 177 F.2d 971 and Hickman v. Taylor, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed. 451.
In his brief libellant concedes that respondent in answering libellant’s interrogatories under Rule 3.1 is not required to furnish copies of documents. However, libellant,argues that the Court can order the production of copies of statements under Rule 31 if in fact good cause is present, the good cause in the present case consisting of the fact that libellant will be unable to prove the unseaworthiness of the vessel unless he obtains the copies of statements requested. In other words, the libellant is asking the Court to treat the present request under Rule 31 as having been made under Rule 32.
The feeling of this Court is that the merits of libellant’s argument should not be determined here, but should await the filing of the formal motion under Rule 32, at which time the respondent will have an opportunity to prepare a defense to such a motion if it so chooses.
For views expressed herein libellant’s objection to respondent’s answer to interrogatory No. 3 will be dismissed.